Citation Nr: 1401635	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial compensable rating for degenerative joint disease of the right hip.  

3. Entitlement to an initial compensable rating for degenerative joint disease of the left hip.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision.  

A review of the Virtual VA paperless claims processing system reveals duplicate copies of VA medical records and opinions dated in 2008 and in 2012.  The Veterans Benefits Management System includes duplicate copies of service treatment records and Reserve medical records dated from 2003 to 2013.  

The issues of an initial compensable rating for degenerative joint disease of the right hip and left hip are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the evidence shows that tinnitus is related to service.



CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5017 (West 2002); 
38 C.F.R. § 3.303 (2013).


ORDER

Service connection for tinnitus is granted.  


REMAND

The AMC in the rating decision in December 2012 granted service connection for degenerative joint disease of the right hip and left hip and assigned a noncompensable rating for each hip.  In April 2013, the Veteran disagreed with the initial noncompensable ratings and a Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case for the issues of an initial compensable rating for degenerative joint disease of the right hip and for an initial compensable rating for degenerative joint disease of the left hip.  Only if the Veteran perfects an appeal should the claims be certified to the Board and after any necessary development has been completed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


